Case 2:17-cv-00500-PAM-MRM Document 16 Filed 04/20/20 Page 1 of 7 PageID 1140



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               FT. MYERS DIVISION

 Mesi Williams,                                    Case No. 2:17-cv-500-FtM-PAM-MRM

                             Petitioner,

 v.                                                     MEMORANDUM AND ORDER

 Secretary, DOC,

                             Respondent.


        This matter is before the Court on a Petition for a Writ of Habeas Corpus under 28

 U.S.C. § 2254. For the following reasons, the Petition is denied.

 BACKGROUND

        On October 3, 2013, a jury in Hendry County, Florida, convicted Petitioner Mesi

 Williams of two counts of false imprisonment, first-degree grand theft, and simple robbery.

 The trial court sentenced Williams to five years’ imprisonment for false imprisonment, 18

 years’ imprisonment for grand theft, and 15 years’ imprisonment for robbery. Williams

 appealed her conviction, and the Florida Second District Court of Appeal affirmed without

 written opinion. Williams v. State, 175 So. 298 (Fla. Dist. Ct. App. 2015).

        Williams filed a Rule 3.850 motion on December 28, 2015. (App’x Ex. 8.) The

 state court directed her to file an amended motion due to insufficient claims (id. Ex. 9),

 which she did on April 4, 2016. (Id. Ex. 10.) She alleged four claims of ineffective

 assistance of counsel for failing to: object to a preemptory challenge to strike a potential

 juror, object to the prosecutor’s statement that a witness was an expert, request an
Case 2:17-cv-00500-PAM-MRM Document 16 Filed 04/20/20 Page 2 of 7 PageID 1141



 independent act jury instruction, and object to the jury instruction that she was a principal.

 The state court denied relief. (Id. Ex. 11.) Williams appealed, and the Court of Appeal

 affirmed without opinion. Williams v. State, 232 So. 3d 990 (Fla. Dist. Ct. App. 2017).

 On March 24, 2017, mandate issued. (App’x Ex. 14.)

        Williams timely presented the instant Petition under 28 U.S.C. § 2254 to prison

 officials on August 28, 2017. The Petition (Docket No. 1) raises four grounds for relief,

 contending that Williams’ trial counsel was ineffective. The state concedes that her claims

 are properly exhausted and ripe for federal habeas review.

 DISCUSSION

        Under the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), 28

 U.S.C. § 2241 et seq., a federal court’s “review is greatly circumscribed and is highly

 deferential to the state courts.” Crawford v. Head, 311 F.3d 1288, 1295 (11th Cir. 2002).

 Indeed, AEDPA “modified a federal habeas court’s role in reviewing state prisoner

 applications in order to prevent federal habeas ‘retrials’ and to ensure that state-court

 convictions are given effect to the extent possible under law.” Bell v. Cone, 535 U.S. 685,

 693 (2002) (citation omitted). 28 U.S.C. § 2254, which applies to persons in custody

 pursuant to a state-court judgment, provides:

        An application for a writ of habeas corpus on behalf of a person in custody
        pursuant to the judgment of a State court shall not be granted with respect to
        any claim that was adjudicated on the merits in State court proceedings
        unless the adjudication of the claim—

        (1) resulted in a decision that was contrary to, or involved an unreasonable
        application of, clearly established Federal law, as determined by the Supreme
        Court of the United States; or


                                               2
Case 2:17-cv-00500-PAM-MRM Document 16 Filed 04/20/20 Page 3 of 7 PageID 1142



        (2) resulted in a decision that was based on an unreasonable determination of
        the facts in light of the evidence presented in the State court proceeding.

 28 U.S.C. § 2254(d). Further, § 2254 states that “a determination of a factual issue made

 by a State court shall be presumed to be correct.” Id. § 2254(e)(1). The burden is on the

 petitioner to “rebut[] the presumption of correctness by clear and convincing

 evidence.” Id.

 A.     Ineffective Assistance of Counsel

        Williams can succeed on her ineffective-assistance claims only if she can show that

 the trial court’s determination of the facts surrounding her claims was unreasonable. 28

 U.S.C. § 2254(d). To establish ineffective assistance of counsel, Williams must

 demonstrate that her counsel’s performance was objectively unreasonable by professional

 standards and that the poor performance prejudiced her. Strickland v. Washington, 466

 U.S. 668, 688 (1984).      To show prejudice, Williams “must establish a reasonable

 probability that, but for counsel’s unprofessional errors, the result of the proceeding would

 have been different.” Woodford v. Visciotti, 537 U.S. 19, 22 (2002) (emphasis and

 quotations omitted). Moreover, there is “a strong presumption that counsel’s conduct falls

 within the wide range of reasonable professional assistance.” Strickland, 466 U.S. at 689.

 “Ineffective assistance of counsel can be grounds for challenging a conviction if counsel’s

 performance was so egregious that it rendered the trial fundamentally unfair.” Damron v.

 Florida, No. 8:07cv2287, 2009 WL 1514269, at *2 (M.D. Fla. May 29, 2009).




                                              3
Case 2:17-cv-00500-PAM-MRM Document 16 Filed 04/20/20 Page 4 of 7 PageID 1143



        1.      Preemptory Challenge

        In ground one, Williams contends that her trial counsel was ineffective for joining

 an objection to a preemptory challenge to strike a potential juror, rather than stating his

 own objection and the reason behind it. (Pet. Reply Mem. (Docket No. 13) at 3-4.)

 Williams argues that her attorney joining the codefendants’ objections “allow[ed] counsel

 for the other defendants to act on her behalf.” (Id.) She further alleges that her attorney’s

 actions allowed the jury to become “racially imbalanced” and therefore biased against her.

 (Id.) Williams cites no authority supporting her argument.

        Neither the trial court nor the appellate court found that Williams met the first prong

 of Strickland, and because those conclusions are not an unreasonable view of the facts, the

 Court defers to the state courts’ findings. See § 2254(e)(1). Williams has not demonstrated

 that her counsel’s conduct was objectively unreasonable or that she was prejudiced as a

 result, and this claim fails.

        2.      Prosecutor’s Statement

        In ground two, Williams argues that her trial counsel was ineffective for failing to

 object to the prosecutor’s closing statement that one of the witnesses was an “expert.” (Pet.

 Reply Mem. at 5.) Her codefendants’ counsel immediately objected, the judge sustained

 the objection, and the prosecutor retracted the statement. Williams argues that because her

 counsel did not also object, her counsel was ineffective.

        As the state court found, Williams falls short of showing how her counsel’s

 objection would have made a difference in the outcome of her case, let alone that refraining

 from objecting constituted ineffective assistance, or how the failure to join in another

                                               4
Case 2:17-cv-00500-PAM-MRM Document 16 Filed 04/20/20 Page 5 of 7 PageID 1144



 lawyer’s objection could possibly be prejudicial. Nothing in the record demonstrates that

 Williams’ trial counsel’s representation fell below Strickland’s standards. Ground two

 fails.

          3.     Jury Instructions

          Lastly, Williams brings two claims related to jury instructions. In ground three, she

 argues that her trial counsel was ineffective because he did not seek an independent-act

 jury instruction for her involvement in the robbery. Williams maintains that such an

 instruction would have been proper, because “[f]orcing the employees into the restroom

 and restraining them in any manner was outside the scope of the original plan [she]

 contemplated.” (Pet. Reply Mem. at 8.) She further claims that without the independent-

 act instruction, “the jury had no choice to find [her] guilty on all counts.” (Id.)

          As the state court found, Williams’ claim fails factually and legally. She and her

 codefendants operated out of a common plan or scheme to rob the store, therefore an

 independent-act instruction was inappropriate.       The trial court’s assessment that her

 counsel did not render ineffective assistance by failing to seek an independent-act jury

 instruction was not clearly erroneous.

          In ground four, Williams claims that her trial counsel should have objected to the

 jury instruction that she acted as a principal. She argues that the instruction was improper

 because she was not the principal, nor could she have been, as her codefendants committed

 some acts outside the scope of what she imagined.

          The state court found that evidence at trial supported the principal instruction, and

 the record supports that finding. Williams thus fails to establish that her counsel was

                                                5
Case 2:17-cv-00500-PAM-MRM Document 16 Filed 04/20/20 Page 6 of 7 PageID 1145



 ineffective, or that she was prejudiced as a result. Williams’ challenges regarding the jury

 instructions fail.

 B.     Evidentiary Hearing

        AEDPA provides that a habeas petitioner is entitled to a hearing only if she can

 show that her claim “relies on a new rule of constitutional law . . . or a factual predicate

 that could not have been previously discovered through the exercise of due diligence” and

 that “the facts underlying the claim would be sufficient to establish by clear and convincing

 evidence that but for constitutional error, no reasonable factfinder would have found the

 [petitioner] guilty . . . .” Id. § 2254(e)(2).

        Williams’ claims of ineffective assistance of counsel fail on the merits. She cannot

 establish either that her counsel was ineffective or that that it was unreasonable for the

 court reviewing her claims to conclude otherwise. Because the facts here establish that

 Williams’ counsel did not provide ineffective assistance, an evidentiary hearing is not

 warranted.

 C.     Certificate of Appealability

        Williams is required to secure a Certificate of Appealability before appealing the

 dismissal of her habeas corpus action. 28 U.S.C. § 2253(c)(1)(A); Fed. R. App. P. 22(b)(1).

 This Court cannot grant a Certificate of Appealability unless the prisoner “has made a

 substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “A

 petitioner satisfies this standard by demonstrating that jurists of reason . . . could conclude




                                                  6
Case 2:17-cv-00500-PAM-MRM Document 16 Filed 04/20/20 Page 7 of 7 PageID 1146



 the issues presented are adequate to deserve encouragement to proceed further.” Miller-El

 v. Cockrell, 537 U.S. 322, 327 (2003).

       Williams has not demonstrated that her claims “deserve encouragement to proceed

 further.” Miller-El, 537 U.S. at 327. The Court will therefore not grant a Certificate of

 Appealability on any of Williams’ claims.

 CONCLUSION

       Accordingly, IT IS HEREBY ORDERED that:

       1.     Williams’ Petition for a Writ of Habeas Corpus (Docket No. 1) is DENIED;

       2.     A Certificate of Appealability will NOT issue; and

       3.     The Clerk shall enter judgment accordingly, terminate all remaining

              deadlines as moot, and close the file.



 Dated: April 20, 2020
                                                       s/ Paul A. Magnuson
                                                       Paul A. Magnuson
                                                       United States District Court Judge




                                             7
